DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-20 and 22-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Himeno et al. (US 2013/0112935) (“Himeno”).
With regard to claim 16, figure 1 of Himeno discloses an apparatus, comprising: a substrate 120; a patterned bottom electrode 111 formed on the substrate 111, wherein the patterned bottom electrode 111 comprises an oxidation resistance conductive material (“iridium or platinum be used in the second electrode 111”, par [0115]); a filament forming layer 109 formed on the patterned bottom electrode, wherein the filament forming layer 109 comprises at least one of TaO, (where x<2.5) (“TaOx, 0.8 ≤ x ≤ 1.9”, par [0107]), HfOx (where x<2), TiO, (where x<2), or ZrO, (where x<2); and a top electrode 108 formed on the filament forming layer 109.
With regard to claim 17, figure 1 of Himeno discloses that the oxidation resistance conductive material 109 comprises at least one of Pt, Pd, or Ir (“iridium or platinum be used in the second electrode 111”, par [0115]).
With regard to claim 18, figure 1 of Himeno disclose that the substrate 120 comprises at least one of Si, SiO2, Si3N4 (“silicon nitride layer”, par [0164]), A1203, AlN, or glass.
With regard to claim 19, figure 1 of Himeno discloses that the patterned bottom electrode 111 comprises an alloy comprising Pd (“palladium”, par [0165]).
With regard to claim 20, figure 1 of Himeno disclose that the alloy comprising Pd comprises at least one of Pt or Ir (“second electrode 111 may be formed with any one metal of platinum, copper, tungsten, iridium, and palladium, or a combination or an alloy thereof.”, par [0165]).
With regard to claim 22, figure 3 of Himeno discloses a thickness of the patterned bottom electrode 108a is between 10 nanometers and 30 nanometers (“30 nm”, par [0137]).
With regard to claim 23, figure 1 of Himeno discloses that the top electrode 108 comprises at least one of Pd, Pt, Ir, W, Ta (“tantalum”, par [0118]), Hf Nb, V, Ti, TiN, TaN, or NbN.
With regard to claim 24, figure 1 of Himeno discloses that a thermal oxide layer 101 formed between the substrate (“semiconductor susbstrate”, par [0091]) and the patterned bottom electrode 108, wherein the thermal oxide layer comprises SiO2 (“silicon oxide”, par [0091]).
With regard to claim 25, figure 1 of Himeno discloses a passivation layer 115 formed on a sidewall of the patterned bottom electrode 111, a sidewall of the filament forming layer 109, and a sidewall of the top electrode 108.
With regard to claim 26, figure 1 of Himeno discloses a filament (“filament”, par [0075]) is formed in the filament forming layer 109 responsive to a switching voltage applied to the filament forming layer 109.
With regard to claim 27, figure 1 of Himeno discloses a first row wire 119 connected to the patterned bottom electrode 111, and a first column wire 103 connected to the top electrode 108.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Himeno et al. (US 2013/0112935) (“Himeno”) in view of Kanno et al. (US 2006/0273877) (“Kanno”).
With regard to claim 21, Himeno does not disclose that the patterned bottom electrode comprises at least one of a Ti/Pt layer, Ti/Pd layer, or a Ti/(Pt, Pd) layer.
	However, figure 1 and 3 of Kanno discloses that the patterned bottom electrode 11 comprises at least one of a Ti/Pt layer (“forming the first electrode as a multilayer of Pt and Ti’, par [0070]), Ti/Pd layer, or a Ti/(Pt, Pd) layer.
	Therefore, it would have been obvious to one of ordinary skill in the art to formt he second electrode of Himeno with the multilayer of Pt and Ti as taught in Kanno in order to enhance the adherence of the electrode to the SiO2.  See par [0070] of Kanno. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN T LIU whose telephone number is (571)272-6009. The examiner can normally be reached Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara J Green can be reached on 571 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN TZU-HUNG LIU/Primary Examiner, Art Unit 2893                                                                                                                                                                                                        12/17/2022